Citation Nr: 1033700	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from November 1965 
to November 1971 and had active duty service from January 1967 to 
May 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in June 2009.  That development was 
completed, and the case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
September 2009 in compliance with the Board's June 2009 remand.  
The examiner thoroughly reviewed the Veteran's claims file and 
medical history, converted the in-service audiological findings, 
and cited to medical literature.  Following a physical 
examination, he opined that the Veteran's tinnitus was as likely 
as not a symptom associated with his hearing loss.  However, he 
stated that the etiology of the Veteran's hearing loss was 
unknown and that he could not resolve the issue of tinnitus and 
hearing impairment without resort to mere speculation.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. 
App. 382, 389-90 (2010) (noting that the phrase, "without resort 
to mere speculation," must not become a mantra that short 
circuits the careful consideration to which each claimant's case 
is entitled and holding that, before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility.  See 38 C.F.R. § 3.102 (2009). 

The Board also notes that, during the pendency of the appeal, 
Training Letter 10-02 was issued in March 2010 regarding the 
adjudication of claims for hearing loss and tinnitus.  In that 
letter, the Director of the VA Compensation and Pension Service 
indicated that the two most common causes of sensorineural 
hearing loss are presbycusis (age-related hearing loss) and 
noise-induced hearing loss (caused by chronic exposure to 
excessive noise).  It was also noted that the presence of a notch 
(of decreased hearing) that may be seen on audiograms generally 
at frequencies of 3000, 4000, or 6000 Hertz with a return toward 
normal at 8000 Hertz may be indicative of noise-induced hearing 
loss.  

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered. 

In this case, the September 2009 VA examiner did discuss the 
Veteran's in-service audiological findings, the Veteran's own 
reported history, and his post-service medical records, and he 
commented that the Veteran's tinnitus was a symptom of his 
hearing loss.  He also noted that a comparison of the current 
thresholds with those from 2006 show a significant progression of 
hearing loss within a three year period that was greater than can 
be explained by aging.  However, he commented that the etiology 
of the Veteran's bilateral hearing loss was unknown given the 
negative case history of disease and noise exposure during the 
previous three years.   Although the examiner did cite to 
numerous factors, such as the in-service audiological findings, 
his own knowledge and clinical experience, the Veteran's reported 
onset of hearing loss in the 1980s, and the decades-long 
evidentiary gap between service and the first documented 
complaints and treatment thereafter, he did not provide an actual 
opinion stating whether it was at least as likely as not that the 
Veteran's bilateral hearing loss was related to his military 
service.  Instead, as previously noted, the examiner stated that 
the issues could not be resolved without resort to mere 
speculation.

It would have been helpful had the examiner brought his expertise 
to bare in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss or described how hearing 
loss which results from acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing loss 
develops from other causes, in determining the likelihood that 
current hearing loss was caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's bilateral hearing loss and tinnitus.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should refer the Veteran's claims 
folder to the September 2009 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any bilateral hearing loss and 
tinnitus that may be present.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service. In particular, he has 
asserted that he was an infantryman, truck 
driver, and radio telephone operator and 
has claimed that he was constantly exposed 
to 106 mm howitzers.  The Veteran service 
personnel records do list his military 
occupational specialty as a light truck 
driver and wireman, and it should be noted 
that he is competent to attest to factual 
matters of which he had first- hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and tinnitus 
are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which results 
from noise exposure generally present or 
develop in most cases, as distinguished 
from how hearing loss or tinnitus develops 
from other causes, in determining the 
likelihood that current hearing loss and 
tinnitus were caused by noise exposure in 
service as opposed to some other cause.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or unlikely the 
result of an event, injury, or disease 
incurred in service, the examiner should 
state whether it is at least as likely that 
the current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the result 
of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


